AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                     SCOTT LEE DOTY,
                                                                                                       Sep 19, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Petitioner                              )
                                v.                                   )       Civil Action No. 4:19-cv-05187-SMJ
                   JEFFREY A. UTTECHT,                               )
                                                                     )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United
’
              States District Courts.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                     SALVADOR MENDOZA, JR.                                   on a petition for
    writ of habeas corpus.


Date: 9/19/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
